IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 266 MAL 2022
                                             :
                   Respondent                :
                                             : Petition for Allowance of Appeal
                                             : from the Order of the Superior Court
             v.                              :
                                             :
                                             :
CHARLIE JOSE RIVERA-RODRIGUEZ,               :
                                             :
                   Petitioner                :


                                     ORDER



PER CURIAM

     AND NOW, this 11th day of October, 2022, the Petition for Allowance of Appeal is

DENIED.